Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020 has been entered.

Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Chen (US 2002012644, published on January 31, 2002) and Mintel (“Brassica Lightening Facial Serum”, March 1, 2019) all cited in IDS submitted on January 12, 2021.  Rejections based on the newly cited reference(s) follow.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-9, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen (US 20020012644 A1, published on January 31, 2002, cited in IDS).
Chen discloses cosmetic formulations comprising 1 wt % of Nymphaea Alba (water lily) and 1 wt % Niacin (Vitamin B3).  See, e.g., Example 24; instant claim 9.  The reference teaches that the compositions are used to topically deliver natural vitamins and nutrients and other beneficial products to the skin and nourish and moisturize the skin.  See [0010]. Such topical application to where needed inherently meets the presently claimed limitations of instant claim 1. 


Claims 1, 3-9, 11-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.
Brassica Lightening Facial Serum has been known and available at least on or before March 2019 and contains niacinamide and water lily (Nymphaea Alba Flower) extract.  The product is known to lighten skin tone, reduce dark spots, skin pigmentation and skin discoloration.  Topical application of the product on the targeted skin to be treated according to the its use and purpose results in skin whitening properties as claimed, thus the volume or weight ratio of the water lily extract and vitamin B3 must be within the claimed ratio of present claims 1, 3 and 9 unless shown otherwise.  
Similarly, in view of the cosmetic efficacy of prior art which regulates hyperpigmentation as in the present invention, the concentrations of the active ingredients must be within the claimed range as well unless shown otherwise. See instant claims 5, 7, 11 and 12. 
Similarly, in view of the cosmetic efficacy of prior art which regulates hyperpigmentation as in the present invention, the contents of the active ingredients in the water lily extract must be the same as presently claimed unless shown otherwise.  See instant claims 14-18.  
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel as applied to claims 1, 3-9, 11-18 as above, and further in view of Shin (KR 1020140110376, previously cited by examiner) and Rao et al. (“Optimization of extraction conditions of Guangchang white lotus seed protein by response surface methodology and antioxidant activities of its enzymatic hydrolysates”, Food Science, 2015-14, previously cited by examiner).
Mintel does not specifically disclose the type of water lily extract. 
Shin teaches skin whitening effects of water lily extracts obtained by vinegar extraction, which involves hydrolysis by acid extraction.  
Rao teaches that hydrolyzed proteins from Guangchang white lotus seed was treated with pepsin and/or alcalase showed potent antioxidant activities.  See abstract. 
	Given the teachings of Mintel that water lily extract was used in skin-lightening cosmetic composition, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to look for suitable extract for cosmetic formulation.  Since Shin teaches the acid extract of water lily has skin whitening effects and Rao teaches the hydrolyzed proteins of white lotus, which appears to be water lily, combining the teachings of the reference with a reasonable expectation of success and obtaining a stable and safe skin whitening cosmetic composition with antioxidant activities that is similar to Mintel would have been obvious. 
Claims 6  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel (“Brassica Lightening Facial Serum”, cited in IDS) as applied to claims 1, 3-9, 11-18 as above, and further in view of Skilton (WO 2011130788 A1, published on October 27, 2011, cited in IDS).
Mintel fails to specifically disclose whether the water lily extract is from the flower.
Skilton teaches methods for improving the health of the skin of a subject comprising topically administering a composition comprising water lily extract and water-soluble vitamins such as vitamin B3.  The reference teaches water soluble vitamins are used in a concentration ranging from about 0.1 % w/w/ and about 5 % w/w. See p. 4, lines 6-9.  The reference discloses a topical composition comprising Nymphaea alba flower extract present in 3 % w/w. 
Given the teachings of Mintel that water lily extract was used in a cosmetic composition, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to look for suitable extract for cosmetic formulation.  Since Skilton teaches Nymphaea alba flower extract used in a regime to improve skin health and specifically disclose topical formulations comprising such, the skilled artisan would have had a reasonable expectation of success in combining the teachings of the references and obtaining a stable and safe cosmetic composition with which improves the skin health and is similar to the Mintel product.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 and 16-20 of copending Application No. 16/455966 (reference application) in view of Skilton. 
Reference claim 9 discloses a skin care composition comprising an effective amount (about 0.0001-10 %w/w) of Nymphaea alba flower extract in a dermatologically acceptable carrier. Reference claim 18 requires that additional ingredients such as vitamin B3 compounds be added.  The reference claims fail to disclose the weight ratio of the extract and vitamin B3. However, such would have been obvious. 
Skilton teaches methods for improving the health of the skin of a subject comprising topically administering a composition comprising water lily extract and water-soluble vitamins such as vitamin B3.  The reference teaches water soluble vitamins are used in a concentration ranging from about 0.1 % w/w/ and about 5 % w/w. See p. 4, lines 6-9.  The reference discloses a topical composition comprising Nymphaea alba flower extract present in 3 % w/w.  
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Mintel teach the combined use of the water lily extract and niacinamide successfully lightens skin tone, reduces dark spots, skin pigmentation and skin discoloration; Skilton teaches cosmetically effective amounts of these two actives in a single formulation to improve skin health.  Discovery of optimal weight ratio of the two active ingredients by routine experimentations would have only taken ordinary skill in the art.  
The limitations of the present claims 2-8 and 10-20 are disclosed in the reference claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GINA C JUSTICE/Primary Examiner, Art Unit 1617